Hill, J.
The respondent is appealing from an order of the District Court of Vermont increasing the amount of bail after a conviction. The case came before the undersigned Associate Justice of the Vermont Supreme Court sitting as a single justice pursuant to 13 V.S.A. § 7556(b), as amended by § 7 of No. 235 of the Public Acts of 1977 (Adj. Sess.). A hearing *483was held on Monday, September 25, 1978, Robert P. Keiner, Esquire and William K. Sessions, III, Esquire appearing for the respondent, and Richard G. English, Addison County State’s Attorney, appearing for the State of Vermont. For reasons set forth below, the Court declines to rule on the issues presented in the memoranda submitted by the parties.
The amount of bail having been altered “[u]pon a judgment of conviction,” respondent’s right to review is governed by V.R.Cr.P. 46 (c). Under the rule, any change in the terms of release “shall be reviewable in the manner provided in 13 V.S.A. § 7553a (now 13 V.S.A. § 7554) . . . for pretrial release.” That provision requires that conditions of release be reviewed, in the first instance, “by the judicial officer who imposed them” (Emphasis added.) 13 V.S.A. § 7554(d). Since the respondent failed to follow this procedure, the appeal must be dismissed.

Appeal dismissed.